

SHARE ESCROW AGREEMENT


THIS SHARE ESCROW AGREEMENT (“Agreement”), is made as of October 14, 2008, by
and between China Bio Energy Holding Group Co., Ltd. (the “Company”), the
Purchaser whose name is set forth on Exhibit A to the Securities Purchase
Agreement, dated this same date (the “Purchaser” and together with the Company,
the “Parties”), Redsky Group Limited, a British Virgin Islands company (“Redsky
Group”), and Loeb & Loeb LLP, with offices at 345 Park Avenue, New York, NY
10154 (the “Escrow Agent”).


RECITALS:



 
(1)
Pursuant to that certain Securities Purchase Agreement, dated as of October 14,
2008, by and between the Company and the Purchaser (the “Purchase Agreement”), a
copy of which is attached hereto as Exhibit A and incorporated herein by
reference, the Company issued to the Purchaser a convertible debenture in the
amount of $9,000,000, which is automatically convertible into 2,465,753 shares
of the Company’s Series B Convertible Preferred Stock, subject to adjustment
pursuant to the Certificate of Designation of the Relative Rights and
Preferences of the Series B Convertible Preferred Stock, and is referred to
herein as the “Convertible Debenture”). Capitalized terms used in this Agreement
without definition, have the meaning assigned to those terms in the Purchase
Agreement;




 
(2)
To induce the Purchaser to enter into the Purchase Agreement, Redsky Group
Limited, a British Virgin Islands company (“Redsky Group”), the majority
stockholder of the Company, has agreed to deposit 2,465,753 shares of the
Company’s Common Stock it owns (“Escrow Shares”), into an escrow account to be
held by the Escrow Agent to be disbursed in accordance with the terms and
conditions set forth herein, (the “Escrow Account”);




 
(3)
The Company and the Purchaser have requested that the Escrow Agent hold the
Escrow Shares on the terms and conditions set forth in this Agreement and the
Escrow Agent has agreed to act as escrow agent pursuant to the terms and
conditions of this Agreement.

 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the Parties agree as follows:


ARTICLE 1
TERMS OF THE ESCROW


1.1  Appointment of Escrow Agent. The Parties hereby agree to have Loeb & Loeb
LLP act as Escrow Agent to receive the Escrow Shares in escrow and distribute
the same as set forth in this Agreement.



--------------------------------------------------------------------------------


 
1.2 Escrow Deposit. In accordance with the terms of the Purchase Agreement,
immediately prior to the Closing, Redsky Group shall deliver the Escrow Shares
to the Escrow Agent. The Escrow Agent shall hold the Escrow Shares in the Escrow
Account at all times until such Escrow Shares are disbursed in accordance
herewith;


1.3 Performance Thresholds


(a) The performance thresholds for the fiscal year ended December 31, 2008 shall
be audited Net Income equal to $28,000,000 and Fully Diluted Earnings Per Share
(as defined below) equal to $0.73 (the “Performance Thresholds”).


(b) Whether the Performance Thresholds have been met shall be determined on the
date the Company’s audited financial statements for the corresponding fiscal
year are filed with the Securities and Exchange Commission pursuant to the
reporting requirements of the Securities Exchange Act of 1934 (the “Exchange
Act”), as amended, which includes any extensions with respect thereof pursuant
to Rule 12b-25 of the Exchange Act (such date being hereinafter referred to as
the “Audit Date”); and, if the Company is not required to file reports pursuant
to Section 13(a) or 15(d) of the Exchange Act, and therefore prepares and
furnishes the documents required by Section 6 of the Registration Rights
Agreement, the Performance Thresholds shall be determined in accordance with
such prepared documents and at such time.


(c) With respect to the Performance Thresholds, “Net Income” shall be defined in
accordance with US GAAP and reported by the Company in its audited financial
statements for 2008, plus any amounts that may have been recorded as non-cash
charges or liabilities on the 2008 financial statements, respectively, due to
the application of EITF No. 00-19 that are associated with (i) any outstanding
Warrants of the Company, (ii) the transactions contemplated by this Agreement,
including, without limitation the release of any Escrow Shares to Redsky Group,
(iii) any issuance of shares of Common Stock or option grants under a
performance based stock incentive plan that was in existence on the Closing
Date, and (iv) the conversion of any shares of preferred stock. “Fully Diluted
Earnings Per Share” means after tax Net Income divided by the number of shares
of Common Stock outstanding on a fully diluted basis, which number of shares of
Common Stock shall include, without limitation, (x) the number of shares of
Common Stock issuable upon conversion of the Company’s then outstanding shares
of Series A Preferred and Series B Preferred, and (y) the number of shares of
Common Stock issuable upon the exercise of any then outstanding warrants,
options or other securities convertible into shares of Common Stock of the
Company, as of December 31, 2008.


2

--------------------------------------------------------------------------------


 
1.4 Escrow Release


The Purchaser shall remit written instructions to the Escrow Agent two (2)
business days after the Audit Date, in the form of Exhibit B attached hereto and
made a part hereof, or in a form and substance satisfactory to the Escrow Agent
(the “Release Notice”), directing the Escrow Agent to release the Escrow Shares
within five (5) business days of the Escrow Agent’s receipt of the Release
Notice as specified therein and in accordance with the following guidelines :



 
(a)
If the Company achieves no more than 50% of the Performance Thresholds, the
Escrow Agent shall disburse all of the Escrow Shares to the Purchaser.




 
(b)
If the Company achieves more than 50% and less than 100% of the Performance
Thresholds, the Escrow Agent shall disburse to the Purchaser that number of
Escrow Shares equal to two (2) times the percentage by which the Lowest
Performance Threshold was not achieved. For purposes hereof, the “Lowest
Threshold Percentage” means the percentage by which the lowest of the
Performance Thresholds was not achieved. By way of example, if the Company’s
Fully Diluted Earnings Per Share is an amount equal to 60% of the Performance
Thresholds and the Company’s Net Income reported on is an amount equal to 70% of
the Performance Thresholds, the Lowest Threshold Percentage would be 40%
(100%-60%). The Escrow Agent would disburse 80% of the Escrow Shares to the
Purchasers (40*2).




 
(c)
In the event that the Company does not achieve the specified percentage of the
Performance Thresholds as set forth in 1.4(a) and 1.4(b) above and the Purchaser
sells any of its Series B Preferred Stock and/or Common Conversion Shares prior
to the date of distribution of Escrow Shares, then the Purchaser shall only be
entitled to receive that number of Escrow Shares equal to the sum of the number
of shares of Series B Preferred Stock (on an as converted basis) and Common
Conversion Shares owned by such Purchaser as of the date of distribution. Any
Escrow Shares not delivered to the Purchaser because the Purchaser has sold any
portion of such Purchaser’s Series B Preferred or Conversion Shares will be
released to Redsky Group.




 
(d)
If the Performance Thresholds are achieved, all of the Escrow Shares shall be
returned to Redsky Group.




 
(e)
In the event that the Closing of the transactions contemplated by the Purchase
Agreement does not occur, and written notice of same, signed by all of the
Parties hereto, is delivered to the Escrow Agent, the Escrow Agent shall return
the Escrow Shares to Redsky Group.

 
3

--------------------------------------------------------------------------------


 

 
(f)
Upon the Escrow Agent’s completion of its obligations under Sections 1.4, this
Agreement shall terminate and the Escrow Agent shall have no further liability
hereunder.



1.5 This Agreement may be altered or amended only with the written consent of
all of the Parties hereto. Should any of the Parties attempt to change this
Agreement in a manner, which, in the Escrow Agent’s discretion, shall be
undesirable, the Escrow Agent may resign as Escrow Agent by notifying the
Parties in writing five days in advance. In the case of the Escrow Agent’s
resignation or removal pursuant to the foregoing, his only duty, until receipt
of notice from the Parties that a successor escrow agent has been appointed,
shall be to hold and preserve the Escrow Shares that are in his possession. Upon
receipt by the Escrow Agent of said notice from the Parties of the appointment
of a successor escrow agent, the name of a successor escrow account and a
direction to transfer the Escrow Shares, the Escrow Agent shall promptly
thereafter transfer all of the Escrow Shares that it is still holding in escrow,
to said successor escrow agent. Immediately after said transfer of the Escrow
Shares, the Escrow Agent shall furnish the Parties with proof of such transfer.
The Escrow Agent is authorized to disregard any notices, requests, instructions
or demands received by it from the Parties after the Escrow Agent promptly
transfers all of the Escrow Shares that it is still holding in escrow, to the
above said successor escrow agent.

 
1.6 The Escrow Agent shall be reimbursed by the Parties for any reasonable
expenses incurred in the event there is a conflict between the Parties and the
Escrow Agent shall deem it necessary to retain counsel, upon whose advice the
Escrow Agent may rely. The Escrow Agent shall not be liable for any action taken
or omitted by him in good faith and in no event shall the Escrow Agent be liable
or responsible except for the Escrow Agent’s own gross negligence or willful
misconduct. The Escrow Agent has made no representations or warranties to the
Parties in connection with this transaction. The Escrow Agent has no liability
hereunder to either party other than to hold the Escrow Shares and to deliver
them under the terms hereof. Each party hereto agrees to indemnify and hold
harmless the Escrow Agent from and with respect to any suits, claims, actions or
liabilities arising in any way out of this transaction including the obligation
to defend any legal action brought which in any way arises out of or is related
to this Agreement or the investment being made by Purchaser. The Escrow Agent
has acted as legal counsel for the Company and may continue to act as legal
counsel for the Company from time to time, notwithstanding its duties as the
Escrow Agent hereunder. The Company and the Purchaser consent to the Escrow
Agent in such capacity as legal counsel for the Company and waive any claim that
such representation represents a conflict of interest on the part of the Escrow
Agent. The Company and the Purchaser understand that the Escrow Agent is relying
explicitly on the foregoing provision in entering into this Share Escrow
Agreement.


1.7 The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
Party or Parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith, and any act done or omitted by the Escrow Agent pursuant to the
advice of the Escrow Agent's attorneys-at-law shall be conclusive evidence of
such good faith.


4

--------------------------------------------------------------------------------


 
1.8 The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the Parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the Parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.


1.9 The Escrow Agent shall not be liable in any respect on account of the
identity, authorities or rights of the Parties executing or delivering or
purporting to execute or deliver the Agreement or any documents or papers
deposited or called for hereunder.


1.10 If the Escrow Agent reasonably requires other or further documents in
connection with this Agreement, the necessary Parties hereto shall join in
furnishing such documents.


1.11 It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the documents, the
Escrow Shares held by the Escrow Agent hereunder, the Escrow Agent is authorized
and directed in the Escrow Agent's sole discretion (a) to retain in the Escrow
Agent's possession without liability to anyone all or any part of said
documents, the Escrow Shares until such disputes shall have been settled either
by mutual written agreement of the Parties concerned or by a final order, decree
or judgment of a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but the Escrow Agent shall be under no
duty whatsoever to institute or defend any such proceedings or (b) to deliver
the Escrow Shares and any other property and documents held by the Escrow Agent
hereunder to a state or federal court having competent subject matter
jurisdiction and located in the State of New York in accordance with the
applicable procedure therefor.


ARTICLE 2
MISCELLANEOUS


2.1 No waiver of any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed any extension of the time
for performance of any other obligation or act.


5

--------------------------------------------------------------------------------


 
2.2 All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 2.2), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.


If to Escrow Agent:
     
Loeb & Loeb LLP
 
345 Park Avenue
 
New York, New York 10154
 
Attention: Mitchell Nussbaum, Esq.
 
Tel No.:212-407-4000
 
Fax No.: 212-407-4990
 
If to the Company or Redsky Group:
 
China Bio Energy Holding Group Co., Ltd.
 
c/oXi'an Baorun Industrial Development Co. Ltd.
 
Dongxin Century Square, 7th Floor
 
Xi'an East City High-tech Industrial Development Park
 
Shannxi Province, P.R. China
 
Attn: Mr. Gao Xincheng
 
Tel: 86 29 82682019
 
Fax: 86 29 82683629
 
With a copy to:
Loeb & Loeb LLP
 
345 Park Avenue
 
New York, New York 10154
 
Attention: Mitchell Nussbaum, Esq
 
Tel No.:212-407-4000
 
Fax No.: 212-407-4990
 
If to the Purchaser
Vision Opportunity China LP
 
20 W. 55th Street, 5th Floor
 
New York, New York 10019
 
Attention: Kim Gabriel
 
Tel. No.: 212-849-8242
 
Fax No.: 212-867-1416

 
6

--------------------------------------------------------------------------------


 
or to such other address and to the attention of such other person as any of the
above may have furnished to the other Parties in writing and delivered in
accordance with the provisions set forth above.


2.3  This Agreement shall be binding upon and shall inure to the benefit of the
permitted successors and assigns of the Parties hereto.


2.4  This Agreement is the final expression of, and contains the entire
agreement between, the Parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto. This Agreement may not
be modified, changed, supplemented or terminated, nor may any obligations
hereunder be waived, except by written instrument signed by the Parties to be
charged or by its agent duly authorized in writing or as otherwise expressly
permitted herein.


2.5  Whenever required by the context of this Agreement, the singular shall
include the plural and masculine shall include the feminine. This Agreement may
be executed in two or more counterparts, all of which taken together shall
constitute one instrument. Execution and delivery of this Agreement by exchange
of facsimile copies bearing the facsimile signature of a party shall constitute
a valid and binding execution and delivery of this Agreement by such party. Such
facsimile copies shall constitute enforceable original documents.


2.6  The Parties hereto expressly agree that this Agreement shall be governed
by, interpreted under, and construed and enforced in accordance of the laws of
the State of New York. The Parties agree that any dispute arising under or with
respect to or in connection with this Agreement, whether during the term of this
Agreement or at any subsequent time, shall be resolved fully and exclusively in
the federal or state courts resident in New York County, New York.
 
2.7  By signing this Agreement, the Escrow Agent becomes a party hereto only for
the purpose of this Agreement; the Escrow Agent does not become a party to the
Purchase Agreement or any related agreements.


2.8  Each party acknowledges and agrees that this Agreement shall not be deemed
prepared or drafted by any one party. In the event of any dispute between the
Parties concerning this Agreement, the Parties agree that any rule of
construction, to the effect that any ambiguity in the language of the Agreement
is to be resolved against the drafting party, shall not apply.


(Signature Page to Follow)
 
7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth above.


Executed:


China Bio Energy Holding Group Co., Ltd.
 
By:
  /s/ Gao Xincheng
Name: Gao Xincheng
Title: Chief Executive Officer
 
Vision Opportunity China LP
 
By:
  /s/ Adam Benowitz
Name: Adam Benowitz
Title: Authorized Signatory
 
Redsky Group Limited
 
By:
  /s/ Gao Xincheng
Name: Gao Xincheng
Title: Director
 
Escrow Agent:
Loeb & Loeb LLP
 
By:
  /s/ Mitchell S. Nussbaum
Name: Mitchell S. Nussbaum
Title: Partner

 
8

--------------------------------------------------------------------------------


 
Exhibit A
Vision Opportunity China LP
 
9

--------------------------------------------------------------------------------



Exhibit B


FORM OF ESCROW RELEASE NOTICE


Date:


Escrow Agent


Dear Escrow Agent:


In accordance with the terms of Article 1 of the Escrow Agreement dated as of
October 14, 2008 (the "Escrow Agreement"), by and between China Bio Energy
Holding Group Co., Ltd. (the “Company”), the Purchaser whose name is set forth
on Exhibit A to the Securities Purchase Agreement dated October __, 2008 (the
“Purchaser,” and together with the Company, the “Parties”), the Purchaser hereby
notify the Escrow Agent of the following:
 

 
1.
The Audit Date was ___________ __, 200__; and

 

 
2.
The Company achieved __% of the Performance Thresholds.

 
Accordingly, please distribute the Escrow Shares as follows:


Recipient Information
 
Amount of Escrow Shares to be
delivered
                       

 
Very truly yours,


 
VISION OPPORTUNITY CHINA LP


By:_____________
Name:__________
Title:___________


10

--------------------------------------------------------------------------------

